DETAILED ACTION
This Action is in response to Applicant’s response filed on 03/04/2022. Claims 1-16 and 18-20 are still pending in the present application. Claim 17 has been cancelled.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s)
of rejection in view of Yoshino (U.S. 20110254937 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (U.S. 20110254937 A1)., in view of TAKAHASHI et al (U.S. 20170367559 A1), hereinafter referred as “Takahashi”.

Regarding claims 1, 19 and 20, Yoshino discloses an endoscope system (Paragraph 66: “An endoscope system including an image processing device according to the first embodiment of the invention is described below with reference to FIG. 1.”)comprising:
an endoscope; ( Fig.1,an insertion section 200) and 
a processor device; (Paragraph 7 : “ an image processing device” and Paragraph 219: “This makes it possible to store image data (e.g., capsule endoscope), and process the stored image data by software using a computer system (e.g., PC).”)  wherein the processor device:
acquires an endoscope image; (Fig.1, element 320 and 330; Paragraph 71: “The image processing section 300 includes an A/D conversion section 310, a normal light image acquisition section 320, a special light image acquisition section 330,”) 
(Fig.1, output control section 340 and output section 400 ; Figs. 14A,14B,14C and Paragraph 75: “the output image generation section 340 generates one output image from the normal light image and the special light image, and outputs the output image to the output section 400.”)
detects a region of interest (Figs.14A, 14B, 14C, attention area group) at least in a non- display region out of a display region that is a portion of the endoscope image and is to be displayed on the display, and the non-display region that is a portion of the endoscope image and is a portion excluding the display region from the endoscope image; (Figs. 14A ,14B, 14C; Fig.15  and Paragraph 62: “in FIGS. 14A to 14C, an attention area detected within a special light image moves within the image along with the movement of the imaging section of the endoscope apparatus. The display target area leaves the attention area at some timing, as shown in FIG. 14C. In this case, guide information (see FIG. 15) (an arrow in the example shown in FIG. 15) is output using the information shown in FIGS. 14A and 14B so that the missed attention area can be easily found.”)
displays the guidance information on the display unit, in addition to the endoscope image, (Fig.1 output control section 360 and Paragraph 169: “As shown in FIG. 1, the image processing device includes an output control section 360 that controls output of information including the guide information.) 
wherein in a case where the processor device (Paragraph 13: “to a program that causes a computer to function as the special light image acquisition section.”) detects the region of interest (Figs.14A to 14C, attention are group) in the display region, (Paragraph 117: “ FIGS. 14A to 14C are views showing a special light image output from the special light image acquisition section 330 to the attention area detection section 341”) the processor device
 determines a disappearance of the region of interest from the display region resulting from movement of the region of interest detected in the display region at a certain time to the non-display region at a time after the certain time, (Paragraph 126: A missed attention area can be easily found by continuously adding the determined disappearance direction information to the normal light image over a given period of time. Moreover, a situation in which an attention area is missed can be prevented even if the user has quickly moved the insertion section so that the attention area has been detected only for a short time.”; Paragraph 117: “FIGS. 14A to 14C are views showing a special light image output from the special light image acquisition section 330 to the attention area detection section 341 when the user moves the insertion section of the endoscope system according to this embodiment.” And Paragraph 118: An attention area group has been detected within a special light image 1 acquired at a timing 1. The insertion section is moved in the leftward direction at timings 2 and 3, and the attention area group moves in the rightward direction relative to the image. As a result, the attention area group is positioned outside the image acquisition range of a special light image 3 acquired at the timing 3, so that the attention area group is not detected.”)  and 
generates the guidance information on the region of interest that is determined to have disappeared from the display region. (Paragraph 120: “when an attention area group has not been detected by the attention area detection section 341, the processing section 3421 outputs a control signal to the guide information generation section 3422 so that the guide information generation section 3422 estimates the disappearance direction of the attention area group. The guide information generation section 3422 estimates the disappearance direction of the attention area group based on the attention area information stored in the storage section 3423 in response to the control signal input from the processing section 3421.”)
However, Yoshino does not disclose  generates guidance information to the region of interest present in the non-display region in a case where processor device has detected the region of interest in the non-display region;
Takahashi discloses an endoscope system (Fig.1, an endoscopic surgery support system) comprising:
generates guidance information to the region of interest (Fig.2, element 161, lesion)  present in the non-display region (Fig.2, element 163, outside visual field) in a case where the processor device ( Paragraph 142: “the present technology can be executed in any configuration adopted in such a device or devices which constitute a system, for example, a processor of system large scale integration (LSI) or the like, a module which uses a plurality of processors or the like.”) has detected the region of interest (Fig.2, element 161, lesion)  in the non-display region. (Fig.2, element 163, outside visual field).( Par 0097 cited: “ That is, the endoscope 121 can image a portion other than the lesion 161, and in that case, the lesion 161 can be positioned outside the region inside the visual field 162.”  and Par 0126, cited: “the notification information generation unit 193 generates notification information for performing notification regarding the abnormality detected by the abnormality detection unit 192”).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the endoscope system of  Takahashi  into the endoscope system  of  Yoshino 

Regarding claim 2 , Yoshino, as modifies by Takahashi discloses the claim invention.
Yoshino further discloses the region of interest (Figs.14A, 14B, 14C, attention area group) is a region including at least any one of a lesioned part (Fig.1, lesion area), a benign tumor part, an inflammable part, a marking part, or a biopsy-performed part in which a biological test is performed. (Paragraph 6: “only a lesion area (e.g., tumor) produces fluorescence by utilizing a fluorescent agent that is specifically accumulated in a lesion area (e.g., tumor), so that the lesion area can be easily found.”).

Regarding claims 3 and 4, Yoshino, as modifies by Takahashi discloses the claim invention. Takahashi further discloses 
the processor device generates the guidance information (Fig.3, element 193, notification information generation unit) including a direction of the region of interest (Fig.2, element 161, lesion) in the non-display region.(Fig.2, element 163, outside visual field). (Paragraph 121: “the visual field position estimation unit 191 supplies information regarding the position of the region inside the visual field estimated as described above (also including the relation between the directions of the region inside the visual field and the region outside the visual field) to the notification information generation unit 193.” It is interpreted as detect direction of the lesion  when it is outside the visual.)

Regarding claims 5, 6 and 7 , Yoshino, as modifies by Takahashi discloses the claim invention. Takahashi further discloses the processor device generates the guidance information (Fig.3, element 193, notification information generation unit) including a distance or angle to the region of interest (Fig.2, element 161, lesion) in the non-display region.(Fig.2, element 163, outside visual field). (Par. 101, cited: “ the gyro sensor 172 senses a variation of an angular velocity or an angle of the endoscope 121 in each direction …”. It is interpreted as the gyro sensor 172 can sense a guidance information ( an angle of an endoscope 121) via a notification information generation unit 193 , with the position and angle of region of interest (lesion)  when it is inside or outside the visual field.)
	
Regarding claims 8,9,10,11, and 12 , Yoshino, as modifies by Takahashi, discloses the claim invention. 
the processor device (Yoshino: Paragraph 7 : “ an image processing device”) generates the guidance information including an operation time of the endoscope (Yoshino: Figs. 14A ,14B, 14C   and Paragraph 62: “in FIGS. 14A to 14C, an attention area detected within a special light image moves within the image along with the movement of the imaging section of the endoscope apparatus. The display target area leaves the attention area at some timing, as shown in FIG. 14C) taken to bring the region of interest (Takahashi: Fig.2, element 161, lesion) present in the non-display (Takahashi: Fig.2, element 163, outside visual field)  region into the display region. (Takahashi:Fig.2, element 162, inside visual field). (Par. 105, cited: “As in the case of the gyro sensor 172, the information regarding the result of the sensing is used to estimate a position of the region inside the visual field of the endoscope 121.”)

Regarding claims 13 , Yoshino, as modifies by Takahashi, discloses the claim invention.
the processor device (Yoshino: Paragraph 7 : “ an image processing device”) calculates the operation time of the endoscope using at least a distance (Yoshino: Paragraph 180: “This makes it possible to perform the process based on the motion vector as the process based on the difference in position of the attention area within the image. Since the motion vector indicates a direction and a magnitude (distance), the guide information (i.e., direction information and distance information) can be acquired in a comprehensible manner.” And Paragraph 181: “The output control section 360 shown in FIG. 1 may control the output time (period) of the guide information based on the motion vector.”)from the display region ( Takahashi: Fig.2, element 162, inside visual field) to the region of interest (Takahashi:Fig.2, element 161, lesion) present in the non-display region (Takahashi:Fig.2, element 163, outside visual field) (Par. 105, cited: “As in the case of the gyro sensor 172, the information regarding the result of the sensing is used to estimate a position of the region inside the visual field of the endoscope 121.”)

Regarding claim 14 , Yoshino, as modifies by Takahashi, discloses the claim invention.
Takahashi further discloses the processor device detects the region of interest (Fig.2, element 161, lesion) present in the non-display region (Fig.2, element 163, outside visual field and Fig.21A , element 403-404 ; Par 0308 ), using one endoscope image, (Paragraph 15: “Fig.2, the visual field of an endoscope and Fig.21A, element 401, capture image ; Par 0308) and 
(Fig.3, element 193, notification information generation unit) to the region of interest (Fig.2, element 161, lesion) present in the non-display region (Fig.2, element 163, outside visual field and Fig.21A , element 403-404 ; Par 0308 ), using the one endoscope image. (Paragraph 15: “Fig.2, the visual field of an endoscope and Fig.21A, element 401, capture image ; Paragraph 308).

Regarding claim 15 , Yoshino, as modifies by Takahashi, discloses the claim invention.
Yoshino further discloses the endoscope image is a wide-angle image obtained by imaging an observation target present beside or behind a distal end part of the endoscope in addition to the observation target present in front of the distal end part of the endoscope. (Fig.1 as shown in picture below  and Paragraph 68: “ The insertion section 200 is formed to be elongated and flexible (i.e., can be curved) so that the insertion section 200 can be inserted into a body cavity or the like. The insertion section 200 includes the light guide fiber 210 that guides light focused by the light source section 100, an illumination lens 220 that diffuses light that has been guided by the light guide fiber 210, and illuminates an observation target, an objective lens 230 that focuses light reflected by the observation target, a half mirror 240 that separates the focused reflected light in two, and a first imaging element 250 and a second imaging element 260 that detect the separated reflected light.”)

    PNG
    media_image1.png
    753
    628
    media_image1.png
    Greyscale


Regarding claim 16 , Yoshino, as modifies by Takahashi, discloses the claim invention.
the display region is a region including at least the observation target present in front of the distal end part of the endoscope, and the non-display region (Takahashi:Fig.2, element 163, outside visual field) is a region including at least the observation target present beside or behind the distal end part of the endoscope. ((Fig.1 as shown in picture above and Paragraph 68: “ The insertion section 200 is formed to be elongated and flexible (i.e., can be curved) so that the insertion section 200 can be inserted into a body cavity or the like. The insertion section 200 includes the light guide fiber 210 that guides light focused by the light source section 100, an illumination lens 220 that diffuses light that has been guided by the light guide fiber 210, and illuminates an observation target, an objective lens 230 that focuses light reflected by the observation target, a half mirror 240 that separates the focused reflected light in two, and a first imaging element 250 and a second imaging element 260 that detect the separated reflected light.”)

Regarding claim 18 , Yoshino, as modifies by Takahashi, discloses the claim invention. Takahashi further discloses  the processor device generates the guidance information (Fig.3, element 193, notification information generation unit) on the region of interest (Fig.2, element 161, lesion) detected in a case where the processor device has detected the region of interest (Fig.2, element 161, lesion)  in the non-display region (Fig.2, element 163, outside visual field) and the region of interest (Fig.2, element 161, lesion)  is not detected in any of the display region (Fig.2, element 162, inside visual field) and the non-display region (Fig.2, element 163, outside visual field) until a predetermined time before the time when the region of interest (Fig.2, element 161, lesion) is detected. ( It is interpreted as a gyro sensor may  not determines the region  interest 161 from a movement of itself at a certain time of outside the visual field 163 or inside the visual field 162 at a time after a determine time.)

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki et al (U.S. 20140204187 A1), “endoscope image processing device, endoscope system and image processing method”, teaches about an endoscope image processing device acquires image signals that form front image and the boundary region correction section that detect the bound region corresponds to a specific angle of view. 
On et al (U.S. 20140210972 A1), “focus control device, endoscope system, and focus control method”, teaches about the focus control device controls an imaging optical system that is configured so that an in-focus object plane position is changed when an imaging magnification is changed. 
FUJITA (U.S. 20150223670 A1), “insertion system, insertion supporting device, insertion supporting method and recoding medium.”, teaches about an insertion system, an insertion supporting method and a program that can supply, to an operator, information to judge which position of an insertion subject is being acquired image.
Rokutanda (U.S. 20160014328), “image processing device, endoscope apparatus, information storage device, and image processing method.”,  teaches about an improvement in the detection accuracy of a lesion inside a body cavity as an image processing device capture the image that prevent a situation in which a lesion is missed, and improve the accuracy of qualitative diagnosis may be provided by selectively enhancing a lesion.
Kitamura et al (U.S. 20130018255 A1), “ENDOSCOPE OBSERVATION ASSISTANCE SYSTEM, METHOD, APPARATUS AND PROGRAM”, teaches about provide a system, a method, an apparatus and a program that can make it possible to more definitely recognize a positional relationship between a region of interest, such as a region on which a surgery is to be performed, and a treatment tool, and a state in which the treatment tool becomes .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            
/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665